Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 10, 2018

                                      No. 04-17-00815-CR

                                       Issac WILLIAMS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8370B
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
         After we granted the State’s first and second motions for extensions of time to file the
brief, the State’s brief was due on October 5, 2018. To date, the State has not filed its brief or
another motion for extension of time to file its brief.
         If the State wishes to file a brief in this appeal, we ORDER the State’s attorney to file
within TEN DAYS of the date of this order (1) the State’s brief, and (2) a reasonable explanation
for failing to timely file the brief. See TEX. R. APP. P. 38.6(d).
       If this court does not receive an adequate response from the State within ten days, this
appeal will be set for submission without a State’s brief.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court